Claims 1, 19, 44 have been amended.
Claim 43 has been cancelled.
Claims 1-42 and 44 are allowed.
The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection for claim 43 has been withdrawn, as this claim has been cancelled.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: For independent claims 1, 19 and 44, the following underlined claim limitation is not disclosed by any prior art: 
“… the main device group and the secondary device group being configured to use the networking information exchanged between the main wireless transceiver device and the secondary wireless transceiver device to form a network in which the control device communicates with the secondary device group slave device via the first network interface and the second network interface, wherein the network does not include the main wireless transceiver device and the secondary wireless transceiver device such that communication between the control device and the secondary device group slave device does not pass through the main wireless transceiver device and the secondary wireless transceiver device, wherein the control device wirelessly controls functions of the secondary device group slave device with instructions sent over the network”.

	Closest prior art:
Alexander (US20080089277A1) discloses in FIG. 1 para 36, the management system comprises a wireless network 104 and a wired network 108. The management system is a centralized control and monitoring network capable of managing a multi-room facility. The wireless network 104 interfaces with the wired network 108 through a hub 112. The hub 112 provides for the connection of a number of gateways 116 to a central server 138…at para 39-40, The end devices 124 within the first room 130a may communicate with a wireless router 120 on a floor network 128 i.e., a wireless router 120 located within a hallway or common area that receives/transmits data to/from a number of different room 130 networks… A direct room network 134 generally comprises a gateway 116 that communicates with the wired network 108. The direct room network 134 may comprise one or more end devices 124, depending upon the location and needs associated with the room.
In Alexander, the network path from the end devices via the routers and gateway, also passes through the central hub, and hence the communication path of the end devices passes via the hub and Alexander does not disclose the above limitation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722.  The examiner can normally be reached on M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEEPA BELUR/Primary Examiner, Art Unit 2472